Citation Nr: 1717665	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  16-58 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from January 1962 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2016 decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran did not serve in the Republic of Vietnam, did not serve between August 5, 1964, and May 7, 1975, and did not otherwise serve during a period of war.


CONCLUSION OF LAW

The legal criteria for basic eligibility for nonservice-connected pension benefits have not been met. 38 U.S.C.A. §§ 101(29), 1521 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The U.S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in the instant claim, the VCAA is not applicable. 

II.  Nonservice-Connected Pension Benefits

VA law authorizes the payment of a non-service-connected disability pension to a wartime Veteran who has the requisite service and who is permanently and totally disabled.  Basic entitlement exists if a Veteran: (1) meets the service requirement; (2) is permanently and totally disabled from non-service-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. §§ 3.3, 3.23 (2016).  38 U.S.C.A. §§ 1502, 1521 (West 2014); 38 C.F.R. § 3.3 (2016).

With regard to the service requirement, a veteran meets this condition if he or she served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).

Unfortunately, in this case the Veteran does not meet the service requirement for eligibility for receipt of a nonservice-connected pension because he did not serve during a period of war.  The Veteran had active service from January 1962 to December 1963, and he did not have any foreign service.  For Veterans who did not serve in the Republic of Vietnam, the Vietnam era is the period from August 5, 1964, through May 7, 1975.  38 U.S.C.A. § 101(29) (West 2014); 38 C.F.R. § 3.2(f) (2016).  Therefore, the Veteran did not serve during the Vietnam era, and he did not serve during any other period of war.  See 38 U.S.C.A. § 101; 38 C.F.R. § 3.2.

Because the Veteran has not met the service eligibility criteria in order to receive VA pension benefits, the appeal is denied.


ORDER

Entitlement to nonservice-connected pension benefits is denied




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


